Citation Nr: 1724976	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for lumbar spine degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to January 1976.  He died in October 2016.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The October 2010 rating decision denied the Veteran's request to reopen a previously denied claim of service connection for a back injury.  The Veteran appealed via a November 2010 notice of disagreement.  Thereafter, a July 2014 rating decision granted service connection for lumbar spine disc herniation and surgical scars, but denied service connection for lumbar spine degenerative arthritis.  

The Veteran died in October 2016.  In April 2017, the RO determined that the appellant met basic eligibility for substitution as the spouse of the Veteran, and substituted the appellant as the claimant in the Veteran's appeal.  Accordingly, the appellant has been substituted for the claimant for purposes of adjudicating the claims to completion.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

The Veteran requested a Board hearing in his August 2011 substantive appeal.  Accordingly, the appellant was scheduled for a Board hearing in April 2017.  The record shows that the appellant failed to appear at the scheduled hearing.  The appellant has not shown good cause for her failure to appear or requested an additional hearing.  As such, the hearing request is deemed withdrawn.



FINDINGS OF FACT

1.  A September 1981 rating decision denied service connection for a back injury; the Veteran did not appeal; and VA did not receive any additional evidence with one year of the September 1981 rating decision.

2.  Since the last final denial in September 1981, new and material evidence related to a back injury has been received.

3.  The weight of the evidence supports a finding that the Veteran's lumbar spine degenerative arthritis is related to service.


CONCLUSIONS OF LAW

1.  The September 1981 denial of service connection for a back injury became final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. §§ 3.104, 3.156(b) (2016).

2.  New and material evidence has been received to reopen the previously denied claim for a back injury.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for lumbar spine degenerative arthritis have been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1154, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

The RO initially denied service connection for a back injury in a September 1981 rating decision.  The RO's decision was based on a finding that the Veteran had a preexisting back disability that was not aggravated in service.  The Veteran did not appeal and no additional evidence related to this issue was received within one year of the decision.  As such, the September 1981 rating decision became final. 

Since the last final denial, in September 1981, VA has received new and material evidence.  In particular, the Veteran submitted a May 2010 statement (received June 2010) from a private physician, stating that the Veteran reinjured his back in service, resulting in a marked increase in his symptoms, aggravation from which he never recovered and eventually led him to undergo surgery in 1977.  In addition, VA obtained a medical opinion as to whether the Veteran's current back disability is related to the in-service injury.

This new evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

Service Connection 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence both that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 
370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304 (b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1334-36 (Fed. Cir. 2013).

The Veteran began basic training in November 1975.  The service treatment records, to include the July 1975 entrance examination show no low back problems at the time.  Nevertheless, five days after starting basic training, the Veteran sought treatment for low back pain and reported a history of such pain since a 1965 pre-service motorcycle accident and a 1967 pre-service motor vehicle accident.  The Veteran was subsequently determined to have low back pain/strain related to his pre-service accidents and was discharged in January 1976.  Post-service treatment records show that the Veteran was diagnosed with lumbar spine disc herniation in October 1977, requiring surgical treatment.  These records also show that he continues to have chronic problems of his lumbar spine.

In June 2010, the Veteran submitted a May 2010 statement (received June 2010) from a private physician, stating that the Veteran reinjured his back in service and that the injury resulted in a marked increase in his symptoms, aggravation from which he never recovered and which eventually led him to undergo surgery in 1977.  

The Veteran underwent a VA examination in August 2013.  As noted in the examination report, X-rays revealed multilevel degenerative disc changes with grade 1 posterior spondylolisthesis at multiple levels and age-indeterminate mild wedge compression deformities of T11 and T12.  The VA examiner opined that the Veteran's 1977 diagnosis of disc herniation did not likely pre-exist service and was most likely a result of his injury in service, which required a partial discectomy in 1977.  The examiner added that physical examination of the Veteran's lumbar spine revealed normal age-related changes.  Consequently, the RO granted service connection for lumbar spine disc herniation but not for degenerative changes.

In this case, although a back disability was not noted at entry, there is clear and unmistakable evidence that the Veteran had a pre-existing back disability.  The Board finds support for this in the service treatment records noting treatment and history for the low back shortly after the Veteran's entrance on to active duty in November 1975.  Nevertheless, the Board does not find clear and unmistakable evidence that the Veteran's pre-existing back disability underwent a permanent worsening beyond normal progression during service.  Indeed, the evidence detailed above, to include the May 2010 statement from J.M.D., MD, indicate an aggravation by active service.  Thus, VA failed to rebut both prongs under § 1111 and the Veteran is presumed to have been sound at entrance regarding a low back disability.

However, the Board finds that evidence shows that the Veteran developed a chronic back disability in service, to include one that later developed into arthritis as noted on the 2013 VA examination report.  Additionally, the Board finds that the Veteran has had continuous symptoms since his discharge from service.  As such, the Veteran's current arthritis is presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b); 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a back injury is granted.

Service connection for lumbar spine degenerative changes is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


